09/28/2021


                                           DA 21-0119
                                                                                        Case Number: DA 21-0119

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2021 MT 247



DEREK JOHN RAIRDAN,

               Petitioner and Appellant,

         v.

STATE OF MONTANA,

               Respondent and Appellee.


APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DV-21-087(C)
                       Honorable Heidi J. Ulbricht, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Misty D. Gaubatz, Judnich Law Office, Missoula, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Bree Gee, Assistant Attorney
                       General, Helena, Montana

                       Travis R. Ahner, Flathead County Attorney, Stacy Lynne Boman, Deputy
                       County Attorney, Kalispell, Montana


                                                   Submitted on Briefs: September 8, 2021

                                                              Decided: September 28, 2021


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Petitioner Derek John Rairdan (Rairdan) appeals the February 17, 2021 Order by

the Eleventh Judicial District Court, Flathead County, denying his petition to expunge or

redesignate as a civil infraction his charge of felony criminal production or manufacture of

dangerous drugs. We address the following dispositive issue on appeal:

       Are the actions that led to Rairdan’s 2002 marijuana charge permitted under the
       Montana Marijuana Regulation and Taxation Act, thus entitling him to
       expungement or redesignation of the charge as a civil infraction?

¶2     We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

¶3     Rairdan was convicted in 2002 for felony criminal production or manufacture of

dangerous drugs based on his possession of eight marijuana plants, which he had grown on

land adjacent to the rental property where he was living. Rairdan’s landlord called law

enforcement after he discovered the plants enclosed in a fence on the landlord’s 40-acre

property.    Rairdan was charged, pleaded guilty, and received a three-year deferred

sentence.    In April 2008, after he successfully completed his deferred sentence, the

District Court granted Rairdan’s petition for withdrawal of his guilty plea and the case was

dismissed.

¶4     In the 2020 general election, voters passed Initiative No. 190 (I-190), the Montana

Marijuana Regulation and Taxation Act (MMRTA). The MMRTA allows for the legal

possession and use of limited quantities of marijuana for adults over the age of 21.

MMRTA, § 1(2)(a). The MMRTA also authorizes courts to redesignate or expunge the



                                             2
criminal records of persons who have completed sentences for acts made legal by the new

law. MMRTA, §§ 1(2)(m), 36(5)(a).

¶5     On January 28, 2021, Rairdan petitioned the sentencing court to have his felony

charge expunged or redesignated as a civil infraction pursuant to the retroactive application

of § 36(5)(a) of the MMRTA. The District Court denied the petition, holding that Rairdan

was not eligible for expungement or redesignation under the provisions of the MMRTA.

                                STANDARD OF REVIEW

¶6     A district court’s statutory interpretation is a question of law, which we review for

correctness. State v. Nelson, 2019 MT 62, ¶ 4, 395 Mont. 134, 437 P.3d 127; Mont. State

Fund v. Simms, 2012 MT 22, ¶15, 364 Mont. 14, 270 P.3d 64; Briese v. Mont. Pub. Emps.’

Ret. Bd., 2012 MT 192, ¶ 11, 366 Mont. 148, 285 P.3d 550. The rules applicable to judicial

interpretation of initiatives are the same as those applying to legislation enacted by the

Legislature. State Bar of Mont. v. Krivec, 193 Mont. 477, 480, 632 P.2d 707, 710 (1981).

                                       DISCUSSION

¶7     Are the actions that led to Rairdan’s 2002 marijuana charge permitted under the
       Montana Marijuana Regulation and Taxation Act, thus entitling him to
       expungement or redesignation of the charge as a civil infraction?

¶8     Under the MMRTA, a person who has completed a sentence for an act now

permitted or punishable by a lesser sentence under the law may petition the sentencing

court to expunge or redesignate the conviction. MMRTA, § 36(5)(a). Upon receiving a

petition, the court shall presume the petitioner satisfies the criteria for expungement, unless

the county attorney proves by clear and convincing evidence that the petitioner does not

satisfy the criteria. MMRTA, § 36(6). If eligible, the court shall redesignate the conviction
                                              3
as a misdemeanor or civil infraction or expunge the conviction as legally invalid.

MMRTA, § 36(6). Section 8 defines the acts relating to personal use and cultivation of

marijuana that are lawful under the MMRTA. Section 8 requires that a person growing or

storing marijuana plants for personal use either “own the private residence where the plants

are cultivated and stored or obtain written permission to cultivate and store marijuana from

the owner of the private residence.” MMRTA, § 8(1)(c)(iii).

¶9     The State argues that because Rairdan did not have written permission from the

landowner to grow marijuana, he is ineligible for the MMRTA’s retroactive provisions. In

denying his petition, the District Court agreed that, because Rairdan conceded he did not

have permission from the property owner to grow the plants, he was not eligible for

expungement or redesignation.1

¶10    It is well settled that Montana courts have jurisdiction to expunge criminal records

pursuant to statute. State v. Chesley, 2004 MT 165, ¶ 14, 322 Mont. 26, 92 P.3d 1212. In

the construction of a statute, the office of the judge is simply to ascertain and declare what

is in terms or in substance contained therein, not to insert what has been omitted or to omit

what has been inserted. Section 1-2-101, MCA. We will interpret the statutory language

by “giving words their usual and ordinary meaning.” State v. Brander, 280 Mont. 148,




1
  Rairdan also argued that the District Court incorrectly found that he exceeded the number of
plants allowed under § 8(c) of the MMRTA. Because we conclude Rairdan is not entitled to relief
due to his failure to satisfy the requirements of § 8(c)(iii), we decline to address this argument.
Likewise, because Rairdan does not qualify for expungement or redesignation under I-190, we
need not consider the State’s argument that Rairdan does not qualify for expungement or
redesignation under HB-701, the bill that modified and codified I-190.
                                                4
156, 930 P.2d 31, 36 (1996) (citing Werre v. David, 275 Mont. 376, 385, 913 P.2d 625,

631 (1996)). If the language is clear and unambiguous, no further interpretation is required.

Nelson, ¶ 6 (citing State v. Hastings, 2007 MT 294, ¶ 14, 340 Mont. 1, 171 P.3d 726);

GBN, Inc. v. Mont. Dep’t of Rev., 249 Mont. 261, 265, 815 P.2d 595, 597 (1991).

¶11    The clear and unambiguous language of the MMRTA precludes Rairdan’s

eligibility for expungement. Section 36(5)(a) allows petitions for expungement only from

individuals who have completed “an act that is permitted under [sections 1 through 36].”

(Emphasis added.)      The MMRTA unambiguously prohibits growing marijuana on

someone else’s land without their permission. MMRTA, § 8(1)(c)(iii).

¶12    Rairdan does not dispute that he neither owned the land on which he grew the

marijuana, nor did he have written permission to grow marijuana from the landowner.

Rairdan contends, however, that at the time of the charge his landlord could not have given

him permission to grow marijuana on his property because it was against the law to grow

marijuana, and “no one has authority to grant another permission to break the law.”

Rairdan states that “requiring this sort of permission to access a retroactive provision

asserts an absurd interpretation of this law” because “the retroactive provision would be

rendered ineffective if the law is interpreted to provide that only those who had permission

to grow marijuana qualify for expungement.”

¶13    Rairdan’s policy argument is unpersuasive. Boiled down, Rairdan asks this Court

to apply the benefits of the MMRTA to his case, while ignoring the restrictions. The plain

language of § 8(1)(c)(iii) establishes an express legal requirement for marijuana cultivation

under the MMRTA that Rairdan asks us to disregard. We refuse to “omit what has been

                                             5
inserted” in the statute or use public policy to ignore the express statutory language.

Section 1-2-101, MCA; Sturchio v. Wausau Underwriters Ins. Co., 2007 MT 311, ¶ 17,

340 Mont. 141, 172 P.3d 1260 (citing King v. State Compens. Ins. Fund, 282 Mont. 335,

339, 938 P.2d 607, 609–10 (1997)). Rairdan did not own the property on which he grew

the marijuana, and he did not have permission from the landowner to grow marijuana on

the property. The MMRTA does not permit the act for which Rairdan was charged.

Rairdan fails to satisfy the threshold requirement for expungement or redesignation under

the MMRTA.

¶14    Rairdan also argues that, had marijuana cultivation been legal at the time, he would

have sought and been granted permission from his landlord as a natural extension of his

landlord’s consent allowing Rairdan to grow vegetables on the property. This assertion is

purely speculative and wholly unsupported by the record—it is like asserting that had

marijuana been legal to sell in 2002, it would have been available in the produce department

at your local supermarket. Upon discovering Rairdan’s marijuana plants growing on his

property, Rairdan’s landlord called the Northwest Drug Task Force and personally led law

enforcement to the marijuana plants. Rairdan’s suggestion that his landlord would have

granted him permission to grow marijuana on the property if only he had asked, and if only

it was legal to do so at the time, is beyond conjecture—it is diametrically contrary to the

undisputed record evidence. Rairdan’s argument is without merit.

                                     CONCLUSION

¶15    The District Court did not err by denying Rairdan’s petition to expunge his felony

charge of criminal manufacture of dangerous drugs.           The District Court correctly

                                             6
determined that Rairdan does not qualify for expungement under the MMRTA because he

did not have the landowner’s written permission to grow marijuana on the property as the

MMRTA requires.

¶16   We affirm.


                                               /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR




                                           7